Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.464 Filed 03/01/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,              )
                                        )              Case No. 2:15-cv-11946
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 JACK V. GIACALONE,                     )
                                        )
          Defendant.                    )
 _______________________________________)

       MOTION BY UNITED STATES FOR ORDER TO SHOW CAUSE
WHY JACK V. GIACALONE SHOULD NOT BE HELD IN CONTEMPT FOR FAILING
  TO COMPLY WITH DISCOVERY AND INSTALLMENT PAYMENT ORDERS
                  AND SUPPORTING MEMORANDUM

       The United States of America moves this Court for an order requiring Jack V. Giacalone

to show cause why he should not be held in in contempt for failing to comply with the terms of a

discovery order entered on March 12, 2020 (ECF No. 43, PageID.399-402), the installment

payment order entered on March 12, 2020 (ECF No. 42, PageID.397-398), and modified on

April 6, 2020 (ECF No. 46, PageID.433-435), and a July 2, 2020 discovery order (ECF No. 55,

PageID.460-463). Despite the Court’s order that Giacalone answer all interrogatories concerning

certain money orders deposited into his bank account by July 16, 2020, and its order that he pay

$1,100 on the first day of every month beginning July 1, 2020, Giacalone has failed to comply

with these obligations. In the event the Court holds Giacalone in contempt, it should order

Giacalone to home confinement until he complies with the orders.

       In support of this motion, the United States submits the following exhibit:

       Exhibit: 1     Declaration by Philip Doyle.

In further support of this motion, the United States submits the following memorandum.




                                                1
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.465 Filed 03/01/21 Page 2 of 9




                                       MEMORANDUM

                                           Background

       The United States brought this suit to collect Jack V. Giacalone’s unpaid federal tax

liabilities. Giacalone’s practice for many years has been to file federal income tax returns

reporting a balance due each year, but failing to pay any income taxes at all. On January 4,

2016, this Court entered a judgment against Giacalone in the amount of $450,091.03 for unpaid

income taxes for the years 2004 through 2011. (ECF No. 46, PageID.433). To enforce this

judgment, on March 12, 2020, the Court entered an installment payment order (the “Installment

Payment Order”) requiring Giacalone to pay the United States $1,100 per month beginning April

1, 2020. (ECF No. 42, PageID.397). On April 26, 2020, the Court entered an order granting

Giacalone’s request to postpone the date of his first installment payment to July 1, 2020.

Giacalone has thus far failed to make any installment payments. See Exhibit 1.

       The Installment Payment Order specifies that either party may petition to modify the

$1,100 amount upon “development of a fuller record.” (ECF No. 42, PageID.397). Compounding

Giacalone’s failure to make any payments, he has failed, and continues to fail, to provide full

financial disclosures that are necessary to determine the appropriate monthly payment.

       Also on March 12, 2020, the Court entered an order (the “March 12 Discovery Order”)

compelling Giacalone to respond to post-judgment discovery. (ECF No. 43, PageID.399-402).

The March 12 Discovery Order provides, in part, that “Defendant will answer the interrogatories

regarding the money orders” that were deposited into his bank account. (ECF No. 43,

PageID.400-401). The specific interrogatory about money orders that the Court ordered

Giacalone to answer and that he has failed to answer is as follows:




                                                 2
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.466 Filed 03/01/21 Page 3 of 9




       Interrogatory No. 2: Identify the source of all funds used to purchase money orders on

       your behalf during 2018 and 2019, and identify who purchased the money orders and the

       store or stores (by name and address) from which the money orders were purchased.

(ECF No. 28-2, PageID.128.)

       The due date for the interrogatory answer was August 12, 2019. Each time the United

States has sought post-judgment discovery from Giacalone, he has not responded, thus requiring

the United States to file four motions to compel since March 2018. [ECF Nos. 10, 11, 17, 28,

PageID.20, 50, 67, 126.] Giacalone’s tactics have effectively prevented the United States from

acquiring timely financial information necessary to effect collection of the judgment.

       On July 2, 2020, the Court entered an order (the “July 2 Discovery Order”) denying the

United States’ motion for sanctions, but requiring Giacalone to respond to the interrogatory

about money orders by July 16, 2020. (ECF No. 55, PageID.462-463). In doing so, the Court

noted that Giacalone claims that the money orders represent loans from friends, not income, that

he did not raise any testimonial privilege as a basis for failing to answer the interrogatory, but

merely claimed that he is afraid that the Government will “harass [his] friends.” (ECF No. 55,

PageID.461-462).

       Giacalone has failed to comply with the July 2 Discovery Order, specifically as it relates

to the interrogatory about money orders.1 See Exhibit 1. On September 15, 2020 counsel for the

United States asked Giacalone through his attorney to comply with the July 2 Discovery Order

and the Installment Payment Order, or to provide his reasons for not doing so; there has been no

response to that request. See Exhibit 1.



1
  The March 12 Discovery Order also required Giacalone to produce his 2018 and 2019 federal
income tax returns, The July 2 Discovery Order required Giacalone to produce those returns by
August 3, 2020. Giacalone produced unsigned versions of those returns on time.
                                                  3
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.467 Filed 03/01/21 Page 4 of 9




         The information concerning the money orders is necessary to determine whether the

monthly installment payment amount is appropriate. Giacalone has failed to comply with the

Court’s July 2 Discovery Order or the Installment Payment Order and has not offered a valid

reason for his failure. Because Giacalone has continuously failed to comply with the Court’s

orders, he should be held in civil contempt.

                                               Argument

         Giacalone has violated this Court’s Installment Payment Order and the July 2 Discovery

Order requiring him to respond to the interrogatory about money order deposits by a date certain.

Because Giacalone has failed to comply with the Court’s orders and has not provided a reason

for his failure, the Court should hold him in civil contempt.

I. The United States has made a prima facie showing that Giacalone is in contempt.

         A court has the authority to order civil contempt for non-compliance with its orders.

Shillitani v. United States, 384 U.S. 364, 370 (1966) (“There can be no question that courts have

inherent power to enforce compliance with their lawful orders through civil contempt.”). In a

civil contempt proceeding, the party seeking sanctions must show by clear and convincing

evidence that: “(1) the alleged contemnor had knowledge of the order which [it] is said to be

violated; (2) the alleged contemnor did in fact violate the order; and (3) the order violated must

have been specific and definite.” Glover v. Johnson, 138 F.3d 229, 244 (6th Cir. 1998). The

purpose of civil contempt is to enforce compliance with a court order and to “compensate for

injuries caused by noncompliance.” TWM Manuf. Co. v. Dura Corp., 722 F.2d 1261, 1273 (6th

Cir. 1983). Civil contempt is not punitive. Hopper v. Phil Plummer, 887 F.3d 744, 752 (6th Cir.

2018).




                                                  4
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.468 Filed 03/01/21 Page 5 of 9




       Under the Federal Rules of Civil Procedure, a court has the discretion to impose

sanctions for violating a discovery order alone. See Fed. R. Civ. P. 37(b)(2)(A). A court may find

a party in civil contempt for failing to obey an order to provide or permit discovery. See Fed. R.

Civ. P. 37 (b)(2)(A)(vii). In this case, each of the elements have been met for civil contempt.

       1. The Court’s orders are specific and definite and Giacalone knew of them.

       The July 2 Discovery Order and the Installment Payment Order are sufficiently specific

and definite. Civil contempt is reserved for those who understand a court’s order and fail to

comply. Int’l Longshoremen’s Ass’n v. Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76

(2011). That is the case here.

       The orders clearly set forth what the Court requires of Giacalone – that he make

installment payments of $1,100 on the first of each month beginning July 1, 2020, and that

Giacalone answer the interrogatory related to the money order deposits by July 16, 2020. These

obligations are clear and are not subject to interpretation. The Court should find that the terms of

the Installment Payment Order and the July 2 Discovery Order were specific and definite.

       There can be no doubt that Giacalone knew of the orders he violated: he was represented

by counsel and had constructive knowledge of the orders. He has consistently chosen to

disregard the Court’s requirements in three of the Court’s orders. Given these facts, the Court

should conclude that the Court’s orders were specific and definite and Giacalone possessed the

requisite knowledge of them.

       2. Giacalone failed to comply with the terms of the Court’s orders.

       Giacalone has failed to comply with the terms of the March 12 Discovery Order, the

Installment Payment Order, and the July 2 Discovery Order.




                                                 5
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.469 Filed 03/01/21 Page 6 of 9




       As previously mentioned, the Court modified the Installment Payment Order, postponing

the first $1,100 monthly payment from April 1, 2020 to July 1, 2020, at Giacalone’s request.

Despite this, Giacalone has failed to make any payments at all, thereby directly violating the

modified Installment Payment Order.

       Additionally, Giacalone has failed to comply with terms of the March 12 Discovery

Order and the July 2 Discovery Order. In denying the Government’s motion for sanctions in

regard to the March 12 Discovery Order, the Court noted that the March 12 Discovery Order did

not include a date certain by which Giacalone was required to produce answers to the

interrogatories. (ECF No. 55, PageID.462.) The Court rectified that defect in its July 2

Discovery Order by requiring Giacalone to answer the interrogatory by July 16, 2020. He still

has not answered the interrogatory. See Exhibit 1.

       Accordingly, the Court should conclude that Giacalone failed to comply with the terms of

the Installment Payment Order and the July 2 Discovery Order, and that the United States has

made a prima facie showing that Giacalone should be held in contempt of court.

II. The burden is on Giacalone to show his inability to comply with the orders.

       Once the movant establishes its prima facie case for contempt, the burden of proof shifts

to the contemnor for providing evidence that the contemnor is “presently unable to comply with

the court’s order.” Elec. Workers Pension Tr. Fund of Local Union #58 v. Gary’s Elec. Serv. Co.,

340 F.3d 373, 379 (6th Cir. 2003) (emphasis in original). For the contemnor to meet this burden

of proof, the contemnor must show “categorically and in detail” why he or she is unable to

comply with the court’s order. Rolex Watch U.S.A., Inc. v. Crowley, 74 F.3d 716, 720 (6th Cir.

1996). When evaluating a defendant’s inability to comply, courts consider whether the defendant




                                                6
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.470 Filed 03/01/21 Page 7 of 9




took “all reasonable steps within his power to comply with the court’s order.” Peppers v. Barry,

873 F.2d 967, 969 (6th Cir. 1989).

       The burden of proof and production, then, is on Giacalone to demonstrate why he is

presently unable to comply with the July 2 Discovery Order (by answering the interrogatory

about money orders) and the Installment Payment Order (by paying the United States $1,100 on

the first day of every month). Elec. Workers Pension Tr. Fund of Local Union #58, 340 F.3d at

373; Rolex Watch U.S.A., 74 F.3d at 716. Giacalone should also show that he took all reasonable

steps necessary to comply with the orders to prevent being held in contempt.

III. Incarceration is an Appropriate Sanction for Contempt

       Giacalone’s disregard for this Court’s orders meets the threshold requirements for this

Court to hold him in civil contempt. Giacalone has accumulated over $450,000 in tax liabilities

to the United States by refusing to pay income taxes over many years. He has continued to

disobey this Court’s orders. A monetary sanction would be ineffective: even if he were to pay the

sanction – which is unlikely given his long-term refusal to pay income taxes – he would be

paying the United States the sanction instead of the substantial judgment, while still depriving

the United States of the financial information necessary to enforce the judgment appropriately.

       Incarceration is a recognized remedy to coerce a contemnor to comply with a court’s

order. International Union, United Mine Workers v. Bagwell, 512 U.S. 821, 828 (1994) (“The

paradigmatic coercive, civil contempt sanction . . . involves confining a contemnor indefinitely

until he complies with an affirmative command. . . .”) The Sixth Circuit has warned that

incarceration should be a “last resort” for a person’s failure to comply with a discovery order.

United States v. Conces, 507 F.3d 1028, 1043 (6th Cir. 2008). Here, Giacalone has failed to

make any monthly payments to the United States at all – continuing a years-long refusal to pay



                                                 7
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.471 Filed 03/01/21 Page 8 of 9




his taxes – and his defiance of the Court’s July 2 Discovery Order is another iteration of his

repeated practice of undermining the Government’s efforts to secure timely financial

information. A monetary sanction would be meaningless to Giacalone as he is already failing to

comply with an order to pay money to the United States. Incarcerating him until he complies

with the Court’s orders is warranted. The incarceration should end when Giacalone fully

answers Interrogatory No. 2 and pays the amount required by the Installment Payment Order

(currently $9,900.) As recognized by the Supreme Court, Giacalone would “carr[y] the keys of

his prison in his own pocket.” Bagwell, 512 U.S. at 828 (internal quotations omitted).

       Because of Covid-19, the United States does not recommend that Giacalone be

incarcerated in an institution, but instead requests the Court to order Giacalone to home

confinement in lieu of incarceration. Home confinement is more likely than a monetary sanction

to provide the coercive force necessary to compel Giacalone to comply with the Installment

Payment Order and the July 2 Discovery Order and to deter Giacalone from continuing to flout

the Court’s authority.

       WHEREFORE, the United States moves this Court to order Jack V. Giacalone to show

cause why he should not be held in contempt for failing to comply with the Court’s installment

and discovery orders. Additionally, if the Court holds Giacalone in contempt, the United States

requests that he be confined at home until he complies with the July 2 Discovery Order by

answering Interrogatory No. 2 and complies with the Installment Payment Order by paying the

amount required (currently $9,900).




                                                 8
Case 2:15-cv-11946-GCS-RSW ECF No. 56, PageID.472 Filed 03/01/21 Page 9 of 9




                                      DAVID A. HUBBERT
                                      Acting Assistant Attorney General


                                By:   _/s/_Philip Doyle________________
                                      PHILIP DOYLE
                                      Trial Attorney, Tax Division
                                      U.S. Department of Justice
                                      Post Office Box 310
                                      Ben Franklin Station
                                      Washington, D.C. 20044
                                      Telephone: (202) 514-9673
                                      Facsimile: (202) 514-4963




                                      9
